Title: To Alexander Hamilton from Samuel Smith, 16 June 1793
From: Smith, Samuel
To: Hamilton, Alexander



Balte 16. June 1793
Dr Sir

Before I receivd your Letter of the 8 Inst. I had Convers’d with Mr. Randolph who had nearly Satisfied my Mind. I had his permission to mention Such points of our Conversation as tended to Allay the fears of the people relative to a War & I have taken the Liberty to use some parts of your Letter to serve the same desireable purpose. These are those parts that prove the Imprudence of a restitution of the prizes & the Opinion that the Law of Nations is supposed to Justify the Admission of the prizes to Sale. I Cannot reconcile the Justice of Neutral powers permitting Such Sales. It Certainly will always tend to Involve the Neutral Nation in the War & I sincerely wish the refusal Could be Justified by the Law of Nations. It Cannot give much hope that the firmness & the determination of the Executive to Act upon principles that Can be Supported will Avert a War which all true friends to this Country must wish to Avoid.
I shall be extremely surpriz’d if your Ideas should be realiz’d for there be People in America who would be dispos’d to throw open the Government of America again. I Can Scarce think it possible—but if there should, I will trust in the good & to their Strength being greatly Superior to any Attempt of that Kind. In this State the more I inquire the more I am persuaded that they will Ardently Support the Government & that with One Voice they approve the Presidents Proclamation. Veritas is reprobated in every Circle. I am Dr. sir
with great regard   your friend & serv.

S. Smith

